DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues:
Accordingly, Yu is simply searching for programs in a series and whether a user has watched a first episode or subsequent episode. If the user has missed an episode, one record is added to a local table and the user is asked for a watching situation from the first episode to the current episode.
However, missing an episode is not a broadcasted program that has been (1) interrupted or (2) interrupted by a standby -- instead, it is a program that has been missed completely.
Thus, Yu is completely silent about searching for programs similar to the target program being broadcast in accordance with predefined similarity criteria in a database of information representing programs previously broadcast [that have] been interrupted by a standby. Thus, Yu does not teach or suggest "making a search for programs similar to the target program in accordance with one or more predefined similarity criteria in a database of information representing programs previously broadcast by said system, the broadcasting of these programs having been interrupted by a standby:" as provided by claim 1. None of the other cited art teaches this feature (nor were any cited as such).



Applicant argues:
Accordingly, Kim merely teaches a server transmits an operation time to the set top box with reference to the current operation mode of the set top box at step 2320, and when the timer is set (step 2330) and the timer expires, the set top box may be driven in a required operation mode (e.g., the passive standby mode, the active standby mode, or on mode). In other words, a timer in Kim is set and after the timer expires, the set top box may go into standby mode.
However, there is no teaching in this portion of Kim of "determining a duration-of-inactivity threshold according to the number of programs in the database similar to the target program," of claim 1. Indeed, there is no determination performed in Kim at all based on "the number of programs in the database similar to the target program." In fact, while Kim discusses watching patterns, Kim does not even calculate the number of programs in the database that are similar to the target program or have anything to do with the total number of programs that similar to the target program.


Additionally, as in C11, L15-49, the operation time information is received in which the operation time information is calculated based on the pattern information.  A heart bit message includes information on the mode shift timer value corresponding to the operation time information.  This is interpreted as a shifting the mode at the expiration of the operation time, wherein the operation time is based on the broadcasting time of the program.  Since the timer can be based on the broadcasting time, the duration of inactivity threshold is interpreted to last at least until after the end of the target program.

Applicant argues: 
Next, Kim has nothing to do with determining a duration-of-inactivity threshold according to the number of programs in the database similar to the target program, much less initiating a standby mode if no user-to-system interaction occurs from the end of the target program for a period of the duration-of-inactivity threshold. There is no teaching in Kim of doing anything based on how many programs are found that are similar to the target program and that are interrupted. Kim also does not teach what happens if there is no interaction (1) starting at the end of the target program (2) to the end of a determined threshold (where that threshold is determined based on the number of programs that has been interrupted). Indeed, there is no discussion in Kim of "no interaction found between a user and the system", much less no interaction during a period equal to the duration-of inactivity threshold determined after the end of the target program. Kim only states that a timer starts but does not explain what happens to stop the timer, much less that there is user interaction that stops the timer. Further, Kim does not say that the timer starts at the end of the target program -- in fact, it appears that in Kim the timer starts at the beginning of a program. In other words, while Kim mentions a timer and a standby mode after the timer expires, this says nothing about doing anything "after the end of the program," as required by claim 1.


As cited in the previous office action, Kim teaches an active standby mode, passive standby mode, and on mode.  C7, L62 - C8, L8 teaches that the passive standby mode is shifted to the active standby mode and the on mode by operation of a remote controller and a timer.  Therefore, Examiner interprets this to be the interaction between the user and the system that stops the passive standby mode timer.
As cited in the previous office action, the timer value is set based on the user’s watching pattern, wherein the pattern information includes a watching time length.  This information is obtained by analyzing and calculating the broadcast time of the program is expected to be watched by the user.  Examiner interprets the broadcast time to include the entirety of time the program is broadcasted, e.g. TV show Friends’ broadcast time is 8:00-8:30.  Therefore, Examiner interprets the system’s timer value to be based on the pattern of the expected watching length and broadcast time of the program to be watched.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (“Yu” US 20110197230), and further in view by Kim et al. (“Kim” US 10231016).

Regarding claim 1, Yu teaches a method for managing automatic standby of an audio/video decoding system, wherein the method comprises: 
obtaining information representing a program being broadcast by said system, referred to as the target program; [Yu – Para 0028, Fig. 1: teaches user terminal receives and stores information distributed by a headend, the information is EPG information, which includes related information of programs]
making a search for programs similar to the target program in accordance with one or more predefined similarity criteria in a database of information representing programs previously broadcast by said system, the broadcasting of these programs having been interrupted by a standby; [Yu – Para 0070-0076, Fig. 
Yu does not explicitly teach determining a duration-of-inactivity threshold according to the number of programs in the database similar to the target program; 
initiating a standby procedure for the system if no interaction is found between a user and the system during a period equal to the duration-of-inactivity threshold determined after the end of the target program.

However, Kim teaches determining a duration-of-inactivity threshold [i.e. shift timer value] according to the number of programs in the database similar to the target program; [Kim – C11, L15-49, C12, L19-29: teaches analyzes the watching pattern information to extract a broadcasting time of a program which is expected to be watched by the user and calculates information on an operation time when the stb operates in a predetermined operation mode to transmit the information to the stb power management server.  Wherein the stb power management server receives the information and then transmits a message including a mode shift timer value]
initiating a standby procedure for the system if no interaction is found between a user and the system during a period equal to the duration-of-inactivity threshold determined after the end of the target program. [Kim – C11, L15-49, Fig. 4, C12, L19-29: teaches when the time is set (2330) by the timer setting block and the setting time of the timer expires, the stb may be driven in a required operation mode, that is, the passive standby mode, the active standby mode, or the on mode.  Examiner notes the timer value, as discussed above, may be based on broadcasting time of the program to be watched and epg information]

Yu and Kim are analogous in the art because they are from the same field of broadcasting content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of Kim to operation modes for the reasons of improving efficiency by shifting into power saving modes based on a timer.

Apparatus claim 9 is rejected for the same reasons stated above in the corresponding method claim 1.

Regarding claim 13, Yu teaches a method for managing automatic standby of an audio/video decoding system, wherein the method comprises: 
obtaining information representing a target program being broadcast by the audio/video decoding system; [Yu – Para 0028, Fig. 1: teaches user terminal receives and stores information distributed by a headend, the information is EPG information, which includes related information of programs]
determining an amount of programs similar to the target program in accordance with one or more predefined similarity criteria in a database of information representing programs previously broadcast by the audio/video decoding system, the broadcasting of the previously-broadcasted programs having been interrupted by a standby; [Yu – Para 0070-0076, Fig. 2: teaches determining whether the program is a series (205). If yes, it determines whether the current program is the first episode of the series (207).  If the program is not the first episode, a determination of which episodes the user has missed from the first episode to the current episode, wherein a local table of missed programs is updated.  Para 0024: teaches it is determined that a program is missed when the user terminal is in a non-working status (such as a shutdown or sleep status) according to the local table of missed programs and the current time]
determining a duration-of-inactivity threshold according to the amount of programs in the database similar to the target program; 
initiating a standby procedure for the audio/video decoding system if no interaction is found between a user and the audio/video decoding system during a period equal to the duration-of-inactivity threshold determined after an end of the target program.

However, Kim teaches determining a duration-of-inactivity threshold according to the amount of programs in the database similar to the target program; [Kim – C11, L15-49, C12, L19-29: teaches analyzes the watching pattern information to extract a broadcasting time of a program which is expected to be watched by the user and calculates information on an operation time when the stb operates in a predetermined operation mode to transmit the information to the stb power management server.  Wherein the stb power management server receives the information and then transmits a message including a mode shift timer value]
initiating a standby procedure for the audio/video decoding system if no interaction is found between a user and the audio/video decoding system during a period equal to the duration-of-inactivity threshold determined after an end of the target program. [Kim – C11, L15-49, Fig. 4, C12, L19-29: teaches when the time is set (2330) by the timer setting block and the setting time of the timer expires, the stb may be driven in a required operation mode, that is, the passive standby mode, the active standby mode, or the on mode.  Examiner notes the timer value, as discussed 
In addition, the rationale of claim 1 is used for this claim.

Claims 2, 6, 7, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Kim as applied to claim 1 above, and further in view of Klappert ("Klappert" US 8849097).

Regarding claim 2, Yu and Kim do not explicitly teach claim 2.  However, Klappert teaches the method according to claim 1, characterised in that the standby procedure for the system comprises: 
sending a notification intended for a user advising said user of the imminent standby of said system if no interaction is noted between said user and said system during the period equal to the duration-of-inactivity threshold determined after the end of the target programme; and [Klappert – C22, L63 – C23, L16, Fig. 6: teaches providing the user with a (timed) warning and wait for user response]
putting the system on standby if no interaction is noted between the user and the system during a predefined period after the sending of the notification. [Klappert – C22, L63 – C23, L16, Fig. 6: teaches at step 610, it is determined whether to proceed with the powering off sequence. Process 600 may proceed with the powering off sequence if the user declines to postpone the powering off sequence, or if the timer on the warning runs out without receiving a receiving a response from the user.]


Regarding claim 6, Yu and Kim do not explicitly teach claim 6.  However, Klappert teaches the method according to claim 1, wherein the information representing programmes comes from an electronic programme guide received by the audio/video decoding system. [Klappert – C6, L6-33: teaches utilization of and interactive television program guides (sometimes referred to as electronic program guides) are well-known guidance applications that, among other things, allow users to navigate among and locate many types of media content including conventional television programming]
In addition, the rationale of claim 2 is used for this claim.

Regarding claim 7, Yu and Kim do not explicitly teach claim 7.  However, Klappert teaches the method according to claim 6, wherein, prior to use thereof, the database is created by extracting from the electronic programme guide, at each change of television channel on the audio/video decoding system or at predefined intervals, information representing a programme being broadcast, and then by storing the extracted representative information corresponding to the last programme broadcast before a standby in the database. Klappert – C6, L6-33, C6, 
In addition, the rationale of claim 2 is used for this claim.

Regarding claim 8, Yu and Kim do not explicitly teach claim 8.  However, Klappert teaches the method according to claim 1, wherein the database is stored in a non-volatile memory of the audio/video decoding system. [Klappert – C1, L46-59: teaches Provision may also be made to mirror at least a portion of program schedule information obtained by the media equipment device to a non -volatile storage unit]
In addition, the rationale of claim 2 is used for this claim.

Regarding claim 11, Yu and Kim do not explicitly teach claim 11.  However, Klappert teaches a non-transitory computer readable medium, storing a computer program comprising instructions for implementing, by a device, the method according claim 1 when said program is executed by a processor of said device. [Klappert – C10, L44-65: teaches control circuitry 304 executes instructions for a media guidance application stored in memory (i.e., storage 308 or nonvolatile storage 324)]
In addition, the rationale of claim 2 is used for this claim.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Kim as applied to claim 1 above, and further in view of Kawano et al. ("Kawano" US 20100262994).

Regarding claim 5, Yu and Kim do not explicitly teach claim 5.  However, Kawano teaches the method according to claim 1, wherein the search for similar programmes is based on a criterion of similarity of name, a first programme the name of which corresponds to the name of a second programme at least by a predefined percentage being considered to be similar to the second programme, and/or on a criterion of similarity of start time, a first programme the start time of which is close to the start time of a second programme by a difference less than a first predefined difference is considered to be similar to the second programme, and/or on a criterion of similarity of end time, a first programme the end time of which is close to the end time of a second programme by a difference less than a predefined second difference is considered to be similar to the second programme. [Kawano – Para 0089: teaches the content specifying section 86 arranges calculated similarity values in descending order and identifies a title having the highest similarity as a content title corresponding to a keyword.  Examiner notes a ranking of similarity must involve a mathematical correlation to the title/keyword]
Yu, Kim, and Kawano are analogous in the art because they are from the same field of content identification [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu and 

Regarding claim 12, Yu and Kim do not explicitly teach claim 12.  However, Kawano teaches the method according to claim 1, further comprising determining the number of programs in the database that are similar to the target program. [Kawano – Para 0089, 0090: teaches the content specifying section 86 arranges calculated similarity values in descending order and identifies a title having the highest similarity as a content title corresponding to a keyword.  Examiner notes a ranking of similarity must involve a mathematical correlation to the title/keyword]
In addition, the rationale of claim 5 is used for this claim.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 3 and 4, the prior art of record fails to disclose or singly or in combination or render obvious Method according to claim 1 or 2, characterised in that, for each programme in the database similar to the target programme following the or at least one of the predefined similarity criteria found during the search, for each criterion met, a counter value corresponding to said criterion is incremented by one unit and, when, following the search for similar programmes, the counter value corresponding to said criterion or to one of said criteria exceeds a predefined counter value corresponding to said criterion, the duration threshold is fixed at a first predefined duration and the target programme is declared to be a candidate for an accelerated standby, otherwise the duration threshold is fixed at a second predefined duration greater than the first predefined duration and the target programme is declared to be a candidate for a conventional standby.
Park et al. (US 20170359621) are the closest prior art relating to the applicant’s claimed invention.  
Park teaches calculation of user usage probability of the user using the terminal by calculating using user personal information generated by analyzing a terminal activation history.  However, Park does not teach incrementing by one unit of programs found to be similar using a predefined similarity criteria when a counter value exceeds a predefined counter value corresponding to said criterion.

With respect to claim 14, the prior art of record fails to disclose or singly or in combination or render obvious the method according to claim 1, wherein the determining a duration- of-inactivity threshold according to the number of programs in the database similar to the target program comprises: 
setting the duration-of-inactivity threshold to a first duration-of-inactivity set threshold in response to the number of programs being greater than a counter value threshold; and 
setting the duration-of-inactivity threshold to a second duration-of-inactivity set threshold in response the number of programs being less than the counter value threshold.


Yu teaches determining of which episodes in a series the user has missed from the first to the current episode, wherein a local table of the missed episodes is used to identify them. However, Yu does not teach setting a duration-of-inactivity threshold to a first or second duration-of-inactivity set threshold in response to the number of programs being greater or less than a counter value threshold.

Kim teaches analyzing the watching pattern information to extract a broadcast time of a program which is expected to be watched by the user and calculates an operation time when the STB is to operate in a predetermined operation mode according to a mode shift timer value.  However, Kim does not teach setting a duration-of-inactivity threshold to a first or second duration-of-inactivity set threshold in response to the number of programs being greater or less than a counter value threshold.

Claims 3, 4, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426




/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426